Title: From George Washington to Thomas Jefferson, 24 March 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon 24th March 1784

Your letter of the 15th came to my hands the 2 2d—at the moment the Governor & some other company came in. I can do no more at present than to acknowledge the rect of it, but will take the first leisure moment to write fully to you on the points it contains. Capt. Barney informs me that he has two packages on board, from the Marqs de la Fayette; the enclosed to him contains a request to land them under your care ’till I shall send for them, which will be in the course of a few days. They are valuable, & I pray you to give them house room. I am very truly &c. &c.

G: Washington

